Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed Oct. 8, 2019 and April 13, 2020 are acknowledged and have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suspension system to which the wheel is mounted, being vertically level with the energy storing device (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 4, the recitation of a “longitudinal row of seat partially formed by said seat” is confusing, in that a row of an element would expectedly constitute more than one element, and the recitation of that element formed by itself appears self-referential. In claim 15, line 3, the recitation of a third energy storing device without the recitation of a second device is confusing (note that claim 15 does not include the limitations of claim 14), to the extent that it is not clear that a second device is implied but not positively recited, or that a recitation of the second device has been inadvertently omitted from the claim.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byd (CN 203 832 595, cited by applicant in the IDS). Byd teaches an electric bus (100) having a side wall (lateral side wall carrying doors 114, 115, 116), at least one wheel (41, 42, 51, 52), each wheel positioned within a wheel housing (not separately referenced, see figures 1, 2), at least one electric engine coupled to the wheels (exemplary engines 6, 61, 62, but also see ¶0041, to include an embodiment which has respective electric engines associated with all of the wheels) a seat, forming a longitudinal “row of seat”, or row of seats along the side wall (seats over battery sets 9, 82); the seats having a back portion a seat base portion, and having defined respectively in front of them (laterally inward in the vehicle) a leg area between the seat base and floor, the leg area being below the base portion of the seat and vertically level with the wheel position (see figure 2), an electric energy storing device (battery set 9, 82) for powering the electric engine and arranged between the side wall and the further inward leg area of the seat and a fixation interface (top, front and rear surfaces of cabinet 9, 81) on which the seat is positioned, the cabinet (9, 81) forming an internal recess to accommodate the battery set (9, 82), the top surface of cabinet 9, 81 forming  
As regards claims 1, 16 and 18: the reference to Byd, while teaching the seats forming a longitudinal row positioned on the top face of the container, field to explicitly teach that the seat[s] is/are fixed thereto. To the extent that it is well understood to be desirable to mount the seats in a fixed manner to a vehicle structure in a vehicle, such that the seats remain in place when the vehicle moves, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to fix the seats to the horizontal member forming the top of the container, so as to ensure that the seats do not move about the interior of the bus when the bus is being driven.
As regards claim 7: the reference to Byd as discussed above, while teaching each lateral side having outer and inner longitudinal beams, does not explicitly teach that the outer longitudinal beams form part of the side wall and the inner longitudinal beams are 
As regards claim 9: the reference to Byd, while teaching wheels, does not specifically teach that the wheels are mounted on a suspension system which is vertically level with the electric energy storing device (batteries 9, 81). Initially, it is notoriously old and well known to provide the wheels of a vehicle to carry passengers with a suspension system in order to ensure that the passenger ride experience is reasonably smooth. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wheels of the bus taught by Byd with a suspension system positioned even with the wheels (and resultantly vertically level with the energy storing device), for the purpose of ensuring that the vehicle ride is smoothed when travelling over surfaces with discontinuities therein, the provision of a suspension system being notoriously old and well known for at least this reason.
As regards claim 10: initially the reference to Byd teaches that the seat base transversally projects over the majority of the width of the electric energy storing device (see figure 3), and also over a majority of the wheel width (figures 3 and 5 taken together), but does not explicitly teach that the transverse projection of the seat base covers an entire transverse dimension of the wheel. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the lateral width of the seat base taught by Byd to be of large enough dimension in the lateral direction to cover the lateral width of at least one of the wheels (e.g., by extending the width of the seat base laterally outwardly or inwardly to correspond with at least the wheel width), for the purpose of one or more of locating the seat base outwardly such that it covers the lateral width of the wheel so as to allow a wider aisle 
As regards claim 19: the reference to Byd as discussed above does not specifically teach that the recess (internal space of 9, 81) has, on the side of the side wall, a delimiting flap such that the storing device (9, 82) is located between the flap of the side wall and the leg space. It is very old and well known to provide a battery access flap on an external face of a vehicle for the purpose of allowing removal and replacement of a batter from outside the vehicle, so as to obviate having to move a battery through the interior of the vehicle to install or remove it. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the outer face of the side wall proximate the recess of the vehicle taught by Byd with an access flap adjacent the storing devices (9, 82), to allow the storing device to be easily removed from the vehicle for repair or replacement without requiring the service personnel to move the storing devices through the interior of the vehicle. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Byd (cited above) in view of Danis (US 6,098,995, cited by applicant in the IDS). The reference to Byd is discussed above, and while teaching wheels does not specifically teach that the wheels are vertically movable between a position in which the rotation axis of the wheel is below a top surface of the floor platform and a boarding position in which the wheel axis is above the top surface of the floor platform. Danis teaches that it has long been known to be a desirable suspension modification to provide a “kneeling” type operation for a vehicle wherein the wheels may be repositioned vertically from a driving position in which the rotation axis of the wheel is approximately even with the underside of the vehicle (figure 5) and thus expectedly below a top surface of the floor platform (and as regards claim 6, vertically lower and further away from the location of the energy storing device) and a boarding position in which the wheel axis is moved upwardly to a position above at least the underside of the vehicle (figure 6), and as regards claim 6, approximately level with a location analogous to the lower side of the energy storing device (e.g., see Byd, figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide . 
As specifically regards the second position being characterized by the wheel rotation axis explicitly being above the top surface of the floor platform, the reference to Danis is not specific on the detail of the relative positioning, however it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the kneeling position as characterized by the wheel rotation axis explicitly being above the top surface of the floor platform for the purpose of ensuring that the lowered position is sufficiently low in order to achieve a substantial change in vehicle height (e.g., H1-H2), such that the kneeling position is effective for as great a number of patrons as is possible.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byd in view of Lohr (US 3,566,165). The reference to Byd is discussed above and while teaching that a pair, or all wheels are provided with electric drive motors, the reference is not specific on providing the wheels with a hub, a rim of the wheel connected to the hub and the electric engine as being disposed in the rim and attached to the hub. Lohr teaches a long known electric vehicle drive wheel wherein a wheel includes a tire (38) mounted to a rim (30), in which a motor (motor structure positioned within motor casing 94, there does not appear to be a single reference numeral for the motor overall) is disposed, the rim connected to a central hub (44). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wheels initially taught by Byd as having the locational characteristics, and being electrically driven, as incorporating the drive into the wheel rims such as taught by the in-wheel motor drive described by Lohr, for the purpose of providing the electric wheel drive in as compact as possible a configuration.

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byd in view of Magnuson et al. (US 5,655,816). The reference to Byd is discussed above and while teaching seats and a horizontal structure below the seats and above . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hunter teaches a well-known exterior flap access structure; Edwards and Love et al. teach wheel motor structures; Fujii et al., Fekete et al. and .  
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616